1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           CASE NO. 18-mj-20070-KSC-LAB

12                                        Plaintiff,
                                                         ORDER STAYING PROCEEDINGS
                           vs.
13
14   FABIAN DIAZ-TOLEDO,
                                       Defendant.
15
16            On July 11, 2018, Fabian Diaz-Toledo pled guilty to eluding examination or
17   inspection in violation of 8 U.S.C. § 1325(a)(2). Dkt. No. 4. Diaz appeals his guilty plea
18   to the district court. Dkt. No. 10. Diaz’s appeal turns in part on a legal dispute about the
19   elements of 8 U.S.C. § 1325(a)(2). Two cases pending before the United States Court of
20   Appeals for the Ninth Circuit—United States v. Corrales-Vazquez, 18-50206 and United
21   States v. Perez-Martinez, 18-50266—may resolve this dispute. Diaz was sentenced to
22   time served and is no longer in custody. Dkt. Nos. 4-5.
23            Further proceedings in this case are stayed pending the Ninth Circuit’s decision in
24   Corrales-Vazquez, 18-50206 or Perez-Martinez, 18-50266, or until further order of the
25   Court.
26            IT IS SO ORDERED.
27   Dated: March 8, 2019
28                                                     HONORABLE LARRY ALAN BURNS
                                                       Chief United States District Judge


                                                   -1-
